DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suhara (JP2002000032).


Regarding claim 1, Suhara teaches a rotary lawn mower, which comprises: (a) a cutting deck (3) comprising a top wall and a peripheral skirt extending downwardly from the top wall, the top wall and peripheral skirt forming a cutting chamber having an open bottom face, the cutting chamber having a discharge opening located at least partially in the peripheral skirt of the deck for allowing grass clippings to exit from the cutting chamber; (b) at least one cutting blade (2L, 2R) located within the cutting chamber with the at least one blade being rotatable about a substantially vertical axis of rotation, each end of the at least one blade comprising: (i) a front cutting edge (22) and a rear cutting edge (22), and (ii) an upwardly raised, front sloped face inboard of the front cutting edge and an upwardly raised (8F), rear sloped face inboard of the rear cutting edge (8R); and (c) a reversible blade drive for allowing a user to select either: (i) a discharge mode of operation in which the at least one blade rotates in a first direction about the axis of rotation with the front cutting edges being leading edges and the rear cutting edges being trailing edges, or (ii) a mulching mode of operation in which the at least one blade rotates in a second opposite direction about the axis of rotation with the rear cutting edges being leading edges and the front cutting edges being trailing edges (paragraph [0020-0021]).  

Regarding claim 13, Suhara teaches the at least one blade comprises two or more blades with each blade being rotatable about its own separate substantially vertical axis of rotation (Figure 6).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suhara (JP2002000032).

Regarding claim 7, Suhara teaches the invention as described above but fails to teach the front sloped face has an inclination of at least approximately 60 degrees at a tip of each end of the at least one blade.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the incline of the blades of Suhara 60 degrees, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.   In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).


Allowable Subject Matter
Claims 2-6, 8-12, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.  Hancock 2005/193707 teaches a mower blade having a forward and rear blade with each having an incline.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        August 27, 2022